Title: To George Washington from Brigadier General Charles Scott, 6 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 6th 1778
          
          I was informd by one of my Patrolls that there was lying of[f] Tarry town this morning one Frigat of about 24 Guns togather with two Galleys which Stood up the River with the Next tide and thaught would be able to reach the mouth of Croton before the tide would turn. She fierd a gun this evening which the inhabitance Say was in a Very good direction for that place (the mouth of Croton) where I expect She Has come too untill the Next tide when I suppose the Several Transports and Flat bottom boats that lay off Phillaps’s house about 12 oClock (which was the last I have heard of them) will also move up, I have Sent to the Commanding officer at the Contl Village And informd him of it, and Shall watch their motions and in Case of their Transports moving up I Shall without Delay move my Corps to the Contl Village in order to reinforce the troops there and Defend that pass if possable. I am Your Excys Obt Servant
          
            Chs Scott
          
        